Citation Nr: 1208736	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, insulin dependent, with peripheral neuropathy as a result of exposure to herbicides.

2.  Entitlement to service connection for hearing loss to include as secondary to diabetes mellitus, insulin dependent, with peripheral neuropathy.

3.  Entitlement to service connection for loss of vision, refraction error, to include as secondary to diabetes mellitus, insulin dependent, with peripheral neuropathy.

4.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to diabetes mellitus, insulin dependent, with peripheral neuropathy

5.  Entitlement to service connection for a heart disorder to include as secondary to diabetes mellitus, insulin dependent, with peripheral neuropathy.

6.  Entitlement to service connection for sleeping disorder to include as secondary to diabetes mellitus, insulin dependent, with peripheral neuropathy.


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a July 2004 statement, the Veteran raised the issue of service connection for carpal tunnel syndrome; a cervical spine condition, to include osteoarthritis of the cervical spine; hypothyroidism; high blood pressure; low back disorder; and a bilateral knee condition, to include as secondary to diabetes mellitus but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The Veteran's claims for entitlement to service connection for diabetes mellitus, insulin dependent, with peripheral neuropathy as a result of exposure to herbicides; and hearing loss, a psychiatric disorder, atherosclerotic heart disease, and a sleeping disorder, to include as secondary to diabetes mellitus were previously remanded by the Board in June 2008 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The Veteran asserts he was exposed to Agent Orange while serving in Korea.  The RO has considered whether service connection is warranted on a direct basis and has afforded the Veteran examinations with respect to his claims.  

In September 2003 the Veteran was accorded compensation and pension (C&P) examinations for audio, diabetes mellitus, eye, heart, mental disorders and peripheral neuropathy.  Diagnoses found upon examination include mild hearing loss from 4000 Hertz to 6000 Hertz in the right ear and mild loss from 4000 Hertz to 8000 Hertz in the left ear.  The Veteran was diagnosed with diabetes mellitus and the examiner noted the onset was in 1994.  The examiner noted that the Veteran was service-connected for diabetes mellitus associated with Agent Orange.  His eye examination yielded a diagnosis of refraction error and his heart examination yielded a diagnosis of coronary artery disease.  He was diagnosed with depressive disorder with some cognitive deficits.  The examiner opined that the Veteran's neuropsychiatric condition was at least as likely as not due to the medical conditions and all his limitations.  The examiner further opined that the Veteran's neuropsychiatric condition is at least as likely as not proximately due to the emotional effect produced by the consequences of his diabetes mellitus, other medical conditions, and economical situation.  The examiner opined that the Veteran's disabilities were due to the overall effect of all his medical conditions and not solely due to the diabetes mellitus.  He was also diagnosed with peripheral neuropathy in the lower extremities, most likely secondary to diabetes.  The examiner did not provide an opinion regarding service connection on a direct basis.  

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with audio, vision, mental disorders, heart, diabetes mellitus, and peripheral neuropathy examinations regarding his claims in September 2003, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any disorder.  That was not accomplished with respect to the September 2003 VA examinations.  In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for additional VA examinations to determine the likely etiology of the Veteran's current disabilities.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records dating from 2001, as was previously requested.

As the sleep disorder issue is inextricably intertwined with the claim for service connection for diabetes mellitus, action on that issue is deferred at this time.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Associate with the claims folder VAMC medical records dating from 2001.  

2.  Thereafter, schedule the Veteran for a VA examination to assess the nature and etiology of the currently diagnosed type II diabetes mellitus and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
 
The examiner is asked to indicate whether the currently diagnosed type II diabetes mellitus was manifested during the period of active service from October 1967 to June 1969 or within one year after discharge from service.  If not, the examiner is asked to express an opinion as to whether the type II diabetes mellitus is at least as likely as not (50 percent probability or greater) related to that period of active service.   

3.  The Veteran should be afforded an examination to ascertain the nature and etiology of his bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file, must be made available to the examiner for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether any currently diagnosed bilateral hearing loss is at least as likely as not (50 percent probability or greater) related to active service.  A complete rationale for all opinions should be provided.  

4.  The Veteran should be afforded an examination with respect to the claim for service connection for loss of vision, refraction error.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether there was a superimposed injury or disease in service that resulted in additional disability.  A complete rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide an opinion as to whether any psychiatric disorders at least as likely as not (50 percent probability or greater) originated in service or are related to active military service.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record.  A complete rationale must be provided for each opinion.  

6.  The Veteran should be afforded an examination to ascertain the nature and etiology of his heart disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file, must be made available to the examiner for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether any currently diagnosed heart disorder is at least as likely as not (50 percent probability or greater) related to active service.  In that regard, the examiner's attention is directed to private medical records showing a diagnosis of acute coronary syndrome.  A complete rationale for all opinions should be provided.  

7.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



